El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
El apelante fue acusado por delito previsto y castigado en el artículo 162 del Código Penal, por haberse inscrito en el registro de electores del precinto de Gnaynabo, Distrito Judicial Municipal de Eío Piedras, sabiendo que no tenía derecho a la inscripción por. haber extinguido una condena *46de mi año de presidio que le impuso la Corte de Distrito de San Juan por nn delito de hurto de mayor cuantía, y cele-brado el juicio fué declarado culpable del expresado delito y se le impuso la pena de cinco días de cárcel, ordenándose además que su nombre fuera eliminado de las listas electo-rales de G-uaynabo.
Fúndase el recurso en dos'motivos.
Primero: En que si bien de certificación expedida por el Jefe de la Penitenciaría de San Juan aparece que Nicanor Burgos Rivera fué condenado a un año de presidio por de-lito de hurto de mayor cuantía, e ingresó en dicha peniten-ciaría el dos de septiembre de 1904, cumpliendo allí su con-dena, el acusado declaró que sufrió nueve meses de prisión por delito de hurto.
Segundo: En que cuando fué sentenciado el acusado nose le impuso en la sentencia como pena adicional la priva-ción del derecho electoral y por tanto, hoy no puede ser pri-vado de tal derecho, en atención a que una ley ex-post-facto no puede tener efecto retroactivo.
En cuanto al primer motivo, no es de estimarse. La corte no dió crédito a la manifestación hecha por el acusado de haber sufrido nueve meses de prisión en vez de un año de presidio en la penitenciaría de San Juan, y en uso de sus facultades se atuvo a la certificación del jefe de la peniten-ciaría, demostrativa de que sufrió realmente un año de pre-sidio. Dicho documento pudo ser impugnado mediante copia de la sentencia contra él pronunciada, y esa hubiera sido la mejor prueba de su defensa.
En cuanto al segundo motivo del recurso, como el dere-cho al voto no es un derecho civil sino un privilegio político, el estatuto que deniega tal derecho por actos ejecutados en tiempo anterior, no es una ley ex-post-facto y por tanto el apelante no puede quejarse de haber sufrido agravio alguno. 12 Corpus Juris, 1106.
*47Es ele confirmarse la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Asociados Wolf, del Toro, Aldrey y Hntcliison.